Citation Nr: 0902499	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  05-20 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee.

2.  Entitlement to an initial rating higher than 10 percent 
for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
December 1989.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In that decision, the RO denied the veteran's 
claim for service connection for degenerative joint disease 
of the right knee.  Also, the RO granted his claim for 
service connection for bilateral pes planus and assigned a 
10 percent disability rating retroactively effective from 
June 28, 2005.  He appealed for a higher initial rating for 
this disorder.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999) (when a veteran appeals his initial rating, VA must 
consider whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than 
at others).

In February 2007, to support these and other claims he also 
had appealed, the veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge (VLJ) of 
the Board.

Subsequently, in July 2007, the Board issued a decision 
increasing the rating for the veteran's gastroesophageal 
reflux disease (GERD) from 10 to 30 percent.  However, the 
Board denied his claim for a rating higher than 20 percent 
for his low back disability - degenerative disc disease of 
the lumbar spine at L4-L5.  So those claims are no longer at 
issue.  Also in that decision, the Board remanded his 
remaining claims for service connection for degenerative 
joint disease in his right knee and for depression, and for 
an initial rating higher than 10 percent for his bilateral 
pes planus, to the RO via the Appeals Management Center (AMC) 
for further development and consideration.



While these claims were on remand, the AMC issued a decision 
in May 2008 granting service connection for dysthemic 
disorder - claimed as depression, and assigning a 10 percent 
rating retroactively effective from May 26, 2004.  
The veteran has not filed a notice of disagreement (NOD) in 
response to contest either the initial rating and/or 
effective date assigned for his dysthymic disorder.  So that 
claim also is no longer is at issue.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately 
appeal these "downstream" issues).  

So the only claims that remain are for service connection for 
degenerative joint disease of the right knee and for an 
initial rating higher than 10 percent for the bilateral pes 
planus.


FINDINGS OF FACT

1.  The veteran's right knee disorder was first diagnosed 
many years after service, and a VA physician that examined 
him and reviewed the file in January 2008, as directed in the 
Board's July 2007 remand, declined to link this disorder to 
his military service, including to any trauma he sustained in 
service.  

2.  There is no competent medical nexus evidence of record 
refuting this VA examiner's opinion.

3.  This same January 2008 VA examiner indicated the 
veteran's bilateral pes planus is severe in his right foot 
and moderate in his left foot.  Another VA compensation 
examiner that had earlier evaluated the veteran in August 
2005 had indicated there was no additional functional 
impairment - including additional limitation of motion, due 
to pain, fatigue, weakness, lack of endurance or 
incoordination on repetitive use of the feet.




CONCLUSIONS OF LAW

1.  The veteran's right knee disorder was not incurred in or 
aggravated by his military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).

2.  The criteria are met for a higher 30 percent initial 
rating for the bilateral pes planus.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5276 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and AMC dated in August 2005, October 2005, March 2006 
and July 2007:  (1) informed the veteran of the information 
and evidence not of record that was and is necessary to 
substantiate his claims, keeping in mind his claim for 
bilateral pes planus initially arose in the context of him 
trying to establish his underlying entitlement to service 
connection - since granted, but now concerns whether he is 
entitled to a higher initial rating for this condition.  
Those letters also:  (2) informed him of the information and 
evidence that VA would obtain and assist him in obtaining; 
and (3) informed him of the information and evidence he was 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  



Going back to the claim for a higher initial rating for the 
bilateral pes planus, since this claim arose in another 
context, namely, the veteran trying to establish his 
underlying entitlement to service connection, and this claim 
since has been granted and he has appealed a downstream issue 
such as the initial disability rating assigned, the 
underlying claim has been more than substantiated - it has 
been proven, thereby rendering § 5103(a) notice no longer 
required because the intended purpose of the notice has been 
fulfilled.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  In 
any event, although the initial August and October 2005 VCAA 
letters concerned the requirements for establishing service 
connection, the more recent March 2006 VCAA letter issued 
after service connection was granted in the February 2006 
decision being appealed addressed the requirements for 
obtaining a downstream higher initial rating for this 
service-connected disability.  So the veteran has received 
VCAA notice even concerning this downstream issue.

And as for the claim for service connection for a right knee 
disorder, VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007), 
which states that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
complied with the requirements in Dingess when it sent a VCAA 
notice letter in March 2006 discussing the downstream 
disability rating and effective date elements of the claim 
and then went back and readjudicated the claim in the August 
2006 statement of the case (SOC) and the July 2008 
supplemental SOC (SSOC).  This is important to point out 
because the Federal Circuit Court recently held that a SOC or 
SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

So even if arguably there is any deficiency in the notice to 
the veteran or the timing of the notice, it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  As reflected in 
his February 2006 notice of disagreement (NOD) with his 
initial rating, and September 2006 Substantive Appeal (VA 
Form 9), as well as in the statements from his representative 
- including in October 2008 (Appellant's Brief), the veteran 
and his representative make arguments as to why they believe 
he deserves a higher initial rating for his bilateral pes 
planus and service connection for a right knee disorder.  So 
they are aware of the need to show the bilateral pes planus 
is more severe than currently rated and of the requirements 
to establish service connection.

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claims under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO and AMC obtained all 
pertinent medical records the veteran and his representative 
identified.  In addition, VA furnished compensation 
examinations in August 2005 and in January 2008, on remand, 
to determine the etiology and severity of the remaining 
disabilities at issue.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  See also Caffrey v. Derwinski, 6 
Vet. App. 377 (1994).

II.  Whether the Veteran is Entitled to Service Connection 
for a Right Knee Disorder, including Degenerative Joint 
Disease

The veteran claims he has a right knee disorder as a result 
of his military service.  More specifically, he contends 
that, although he sustained a right knee injury after service 
in a motor vehicle accident in July 2003, an X-ray taken at 
the time showed he had no cartilage in this knee - so a 
defect that could not possibly have resulted from that 
intercurrent car accident.  But for the reasons and bases 
discussed below, the Board finds that the preponderance of 
the evidence is against his claim, so it must be denied.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In addition, certain chronic conditions, such as degenerative 
joint disease (i.e., arthritis) will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10-percent disabling within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Other disorders diagnosed after discharge may still be 
service connected if all the evidence, including relevant 
service records, establishes the disorder was incurred in 
service. 38 C.F.R. § 3.303(d).

The veteran's service treatment records (STRs) reflect that, 
in August 1976, he sustained a right knee injury while 
participating in a recreational sporting event.  A subsequent 
x-ray of this knee, however, was negative.  A similar type of 
injury was noted several years later, in January 1989, at 
which point he had developed mild tendonitis in this knee.

The veteran also claims to have earlier sustained another 
right knee injury in 1970, also during a recreational event, 
and even as a layman he is competent to provide testimony 
concerning that purported earlier injury.  That is not to 
say, however, that his testimony concerning this is 
necessarily credible.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  See also 38 C.F.R. § 3.159(a)(2) and Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  
Cf. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (where lay evidence provided is credible and competent, 
the absence of contemporaneous medical documentation does not 
preclude further evaluation as to the etiology of the claimed 
disorder).

Nevertheless, periodic medical examinations during service 
show the veteran's lower extremities were normal in November 
1974, June 1975, June 1979, June 1982 and May 1986.  Further, 
on his Reports of Medical History in May 1986 and May 1989, 
he checked the box "No" for trick or locked knee.

If, as here, there is no evidence of a chronic condition in 
service, or this is at least legitimately questionable, then 
a showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.



There was no diagnosis of arthritis within the one-year 
presumptive period following the veteran's discharge from the 
military in December 1989, or even for several ensuing years.  
So he is not entitled to the presumption of service 
incurrence provided by 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
and 38 C.F.R. §§ 3.307, 3.309.

There is evidence of current right knee symptomatology, 
potentially indicating the presence of the arthritic 
condition claimed.  Treatment records from Charleston 
Air Force Base (AFB) dated in January 2004 indicate a history 
of right knee injury, with continuing right knee pain, and 
MRI evidence of a meniscal tear.  Reports from the Columbia 
VA Medical Center (VAMC) similarly show continuing complaints 
and treatment for degenerative joint disease since December 
2003.

Since the veteran has a confirmed diagnosis of a current 
right knee disorder, the determinative issue is whether his 
current right knee disorder is somehow attributable to his 
military service, especially the right knee injuries 
(tenosynovitis) he sustained during service in August 1976 
and January 1989.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

As already mentioned, to address this determinative issue of 
causation, VA furnished the veteran a compensation 
examination in January 2008, on remand, for a medical nexus 
opinion to determine whether his current right knee disorder 
is traceable to the injuries he sustained during his military 
service.  The examiner reviewed the veteran's claims file for 
his pertinent medical and other history.  During the 
examination, he complained of right knee pain since his 
military service in the 1970s.  He acknowledged that he had 
reinjured this knee since service in an intercurrent motor 
vehicle accident in July 2003.  He also said that he had 
received some interarticular steroid injections to treat his 
right knee pain, etc.  


He reported experiencing pain every day with swelling, 
locking, buckling, popping and grinding.  He wears a knee 
brace for support.  He denied any flare-ups.  
Objective findings indicated no ballotable effusion.  He had 
full knee extension to 0 degrees and 100 degrees of flexion, 
the latter with pain.  [Note:  as a point of reference, 
normal range of motion in the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II.]  There was no diminishment with repetitive motion 
testing.  His right knee strength was 5/5 (normal) with 
flexion and extension.  It was noted that an August 1987 X-
ray had shown a normal right knee, but that a more recent 
December 2007 MRI had revealed a medial meniscus tear - 
albeit with no significant osteoarthritis.  The VA examiner 
diagnosed meniscal tear of the right knee, but he concluded 
this meniscal tear is less likely than not related to 
anything that happened during the veteran's military service, 
so trauma included.

There is no medical evidence refuting this VA examiner's 
unfavorable opinion.

Although, as already explained, the veteran is competent to 
report symptoms of his right knee disorder, such as 
persistent pain, he is not competent to etiologically link 
his current right knee disorder to his injuries in service.  
38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

For these reasons and bases, the preponderance of the 
evidence is unfavorable, in turn meaning the benefit-of-the-
doubt doctrine does not apply and the Board must deny the 
claim.  38 C.F.R. § 3.102.



III.  Entitlement to an Initial Rating Higher than 10 Percent 
for Bilateral Pes Planus

VA determines ratings for service-connected disabilities by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, VA assigns the higher evaluation 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, VA assigns the lower rating. 
 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, VA resolves any reasonable doubt in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, VA must take into account 
the veteran's entire medical history and circumstances when 
determining the appropriate rating.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where an increase in a service-connected disability rating is 
at issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  But as 
already mentioned, when, as here, the veteran has timely 
appealed the rating initially assigned for his disability, 
just after establishing his entitlement to service connection 
for it, VA must consider his claim in this context - which 
includes determining whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at other times during the course of his appeal.  See 
Fenderson, 12 Vet. App. at 125-26.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).



An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The veteran claims that his bilateral pes planus warrants an 
initial rating higher than 10 percent.  The RO evaluated his 
condition under 38 C.F.R. § 4.71a, Diagnostic Code 5276, as 
acquired flatfoot.  The following ratings are provided:

Pronounced; marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis [sic] on manipulation, not 
improved by orthopedic shoes or appliances. 
Bilateral....................................................
..................50 
Unilateral...................................................
.................30

Severe; objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities:
Bilateral 
.............................................................
........30 
Unilateral...................................................
.................20

Moderate; weight-bearing line over or medial to great toe, 
inward bowing of the tendo achillis [sic], pain on 
manipulation and use of the feet, 
bilateral or unilateral......................................
............10

Mild; symptoms relieved by built-up shoe or arch 
support............0



The veteran initially had a VA compensation examination in 
August 2005, but that was when he was trying to establish his 
underlying entitlement to service connection for the 
bilateral pes planus.  So the focus of that examination was 
more geared to determining whether his bilateral pes planus 
was attributable to his military service - rather than the 
severity of condition, which, now that it is 
service connected, is the more determinative issue.  
Nevertheless, during that examination he complained of foot 
pain during basic training.  He said that he had received 
special boots, which helped with the pain.  At the time of 
that August 2005 examination, he was reportedly experiencing 
foot pain 24 hours a day that flared up twice a day whenever 
he was on his feet too long.  X-rays revealed a dorsal 
osteophyte of the left first tarsometatarsal joint, 
consistent with osteoarthritic changes and borderline pes 
planus.  The diagnosis was bilateral pes planus.  
The examiner indicated it more likely than not the veteran 
had pes planus during service and that the osteoarthritic 
changes in the dorsal aspect of his left foot were secondary 
to his pes planus.  Specifically with respect to the DeLuca 
criteria, however, the examiner indicated the veteran's feet 
were not additionally limited by pain, fatigue, weakness, 
lack of endurance or incoordination on repetitive use.  
See DeLuca, 8 Vet. App. at 204-7.  

The veteran more recently had another VA compensation 
examination in January 2008, on remand, specifically to 
assess the current severity of his bilateral pes planus.  
Comment was also solicited as to whether his bilateral foot 
condition could be rated alternatively under DC 5284, for 
other foot injuries, rather than under DC 5276 for acquired 
flat foot.  During the examination, he complained of constant 
pain in his feet all day, every day.  He had custom inserts 
that provided some relief.  He denied any flare-ups.  
Objective clinical evaluation of his right foot showed 
Achilles tendon tracks laterally.  He had callus formation on 
the medial great toe and the medial ball of the foot with 
tenderness to palpation.  There was pain on manipulation, 
tinea pedis and +2 pulses.  There was no evidence of edema.  
His left foot had Achilles tendon tracking on the midline.  
He had callus formation on the medial aspect of the great toe 
which was minor.  There was no pain on manipulation.  It also 
had tinea pedis, palpable pulses and no edema.

In summarizing his findings, this VA examiner indicated the 
veteran's bilateral pes planus was severe in his right foot 
and moderate in his left foot.  This examiner did not perform 
repetitive motion testing of the veteran's feet, like had 
been done during the prior August 2005 examination.  See 
DeLuca, 8 Vet. App. at 204-7.  

In any event, the January 2008 VA compensation examiner 
indicated the pes planus is noticeably worse in the veteran's 
right foot than left - severe versus moderate.  Since, 
however, the disability service connected is bilateral, 
meaning affecting both feet, and not just unilateral, meaning 
affecting only one foot, it must be rated accordingly under 
DC 5276.  And under this code, severe bilateral pes planus is 
rated as 30-percent disabling, whereas moderate pes planus 
(regardless of whether bilateral or unilateral) is rated as 
10-percent disabling.  Therefore, the Board will resolve all 
reasonable doubt in the veteran's favor and assign the higher 
30 percent rating.  38 C.F.R. §§ 4.3, 4.7.  See, too, 38 
C.F.R. § 4.6, indicating the words "moderate" and "severe" as 
used in the various diagnostic codes are not defined in the 
VA Schedule for Rating Disabilities, and that rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."

The veteran is not, however, entitled to the even higher 50 
percent rating under DC 5276, for pronounced bilateral pes 
planus, because he does not have the required objective 
clinical indications of marked pronation and extreme 
tenderness of the plantar surfaces of his feet.  Concerning 
this, during the January 2008 VA examination, he had pain and 
tenderness in his right foot to palpation, but no pain on 
manipulation of his left foot.  And the higher 30 percent 
initial rating he is receiving in this decision contemplates 
there is pain on manipulation and use accentuated, so fully 
takes into account the pain in his right foot.  See, too, 
Deluca, supra.  And, as mentioned, the prior August 2005 VA 
examiner did not observe any additional functional impairment 
as a result of the other factors cited in DeLuca.  It was 
also noted during the January 2008 VA examination that the 
veteran had characteristic callosities (calluses), also worse 
on his right foot than left, but this, too, is contemplated 
by the higher 30 percent rating he is receiving in this 
decision.  The fact that he also did not have any swelling 
(negative edema), in either foot, further indicates the 
rating should not be increased beyond the 30-percent level.

Moreover, the veteran would not be entitled to a higher 
rating - in the alternative, under DC 5284 because severe 
foot injury is also rated as 30-percent disabling under that 
code.  Indeed, it is the highest possible rating under that 
code.

In short, the evidence supports a higher 30 percent initial 
rating for the bilateral pes planus, but no greater rating.  
And since the condition has not been more severe than 30-
percent disabling at any time since the effective date of the 
award, the Board may not stage the rating under Fenderson, 12 
Vet. App. at 125-126.

Extra-schedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring this case to the Under 
Secretary for Benefits or to the Director of Compensation and 
Pension Service for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1).  As he readily acknowledged during 
his January 2008 VA examination, the veteran retired in 
December 1989 after 20 years of service in the Air Force, and 
later from the police force in 2006.  He further clarified 
that he retired because he could no longer work due to stress 
and pain in his knees and feet, but that, in and of itself, 
does not rule out him obtaining and maintaining substantially 
gainful employment in a less physically demanding (i.e., 
sedentary) occupation.  As such, his disability does not 
markedly interfere with his ability to work - meaning above 
and beyond that contemplated by his schedular rating.  See 38 
C.F.R. § 4.1 indicating that, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Furthermore, he has not 
been frequently hospitalized for evaluation or treatment of 
his pes planus.  Instead, his evaluation and treatment has 
been entirely on an outpatient basis, not as an inpatient.  
So this condition does not warrant extra-schedular 
consideration in this particular instance.  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

The claim for service connection for a right knee disorder is 
denied.

However, a higher 30 percent initial rating is granted for 
the bilateral pes planus, subject to the laws and regulations 
governing the payment of VA compensation.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


